ACCEPTED
                                                                                                01-15-00032-CR
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                           7/24/2015 5:26:06 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK

                           CAUSE NO. 01-15-00032-CR
                           CAUSE NO. 01-15-00033-CR
                                                                          FILED IN
JOE EDDIE ALEJANDRO                       §                 1st COURT
                                               IN THE COURT OF        OF APPEALS
                                                                 APPEALS    FOR
                                                                     HOUSTON, TEXAS
                                          §
                                                                  7/24/2015 5:26:06 PM
V.                                        §    THE FIRST      JUDICIAL    DISTRICT,
                                                                  CHRISTOPHER A. PRINE
                                          §                               Clerk
THE STATE OF TEXAS                        §    AT HOUSTON, TEXAS

         ____________________________________________________

                        STATE’S MOTION FOR
                 EXTENSION OF TIME TO FILE BRIEF
         ____________________________________________________

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW the State of Texas, by the undersigned assistant district

attorney, and moves the Court for an extension of time to file its appellate brief in the

above-captioned cases. The State would respectfully show the Court the following:

      1. On November 6, 2014, the appellant was convicted of the offense of

aggravated sexual assault of a child (Ct. II), and indecency with a child by sexual

contact (Ct. III), and his punishment was assessed in Count II at imprisonment for

thirty years, and in Count III at imprisonment for ten years.

      2. The appellant’s brief was filed in this Court on June 24, 2015.

      3. The State’s brief is presently due to be filed in this Court on July 24, 2015.

      4. The State has not previously requested an extension of time to file its brief.



                                           1
      5. The State hereby requests a 30-day extension of time to file its brief, until

August 24, 2015.

      6. Good cause exists for the requested extension of time, for the following

reasons:

              In the past 30 days, the undersigned counsel for the State has
      been required to prepare the State’s appellant brief in Ramon Aguilar,
      Jr. v. The State of Texas, Case No. 09-13-00573-CR, the State’s answer
      to application for writ of habeas corpus, and proposed findings of fact
      and conclusions of law in Ex parte Bruilo Rudio Mendoza, Case No.
      12-07-07741-CR-(1), the State’s answer to application for writ of
      habeas corpus, and proposed findings of fact and conclusions of law in
      Ex parte Kevin Arthur Larson, Case No. 12-10-11018-CR-(1), the
      State’s motion to forward the application for post-conviction writ of
      habeas corpus, and proposed findings of fact and conclusions of law in
      Ex parte Terry Wilkerson, Case No. 06-09-09388-CR-(1), the State’s
      answer to application for writ of habeas corpus, and proposed findings
      of fact and conclusions of law in Ex parte Thomas Lee Evans, Case No.
      19180-(1), the State’s proposed designation of issues in Ex parte Gene
      Buentello, Case No. 14-01-00113-CR-(1), the State’s proposed
      designation of issues in Ex parte Gabriel Silva, Case No.
      11-06-06274-CR-(1), and the State’s proposed designation of issues in
      Ex parte Willie D. Hubbard, Jr., Case No. 13-03-03070-CR-(1), and
      the State’s proposed designation of issues in Ex parte Michael Scott,
      Case No. 10-03-02964-CR-(1).

            In addition, undersigned counsel is assigned to serve as the
      prosecutor on Montgomery County’s misdemeanor expunction and
      nondisclosure cases, and has been required to attend to numerous
      hearings and other duties pursuant to those assignments, and is also
      assigned to serve as the prosecutor on Montgomery County’s mental
      health cases, and has been required to attend to duties pursuant to that
      assignment.



                                         2
            Further, the undersigned counsel was out of the office from July
      14, 2015, through July 21, 2015, on a pre-planned vacation.

           Consequently, counsel has not had sufficient time to prepare an
      adequate State’s brief in this case.

      THEREFORE, the State requests an extension of time to file its brief until

August 24, 2015, in this case.

                                                  Respectfully submitted,

                                                  BRETT W. LIGON
                                                  District Attorney
                                                  Montgomery County, Texas


                                                  /s/ Jason Larman
                                                  JASON LARMAN
                                                  Assistant District Attorney
                                                  Montgomery County, Texas
                                                  S.B.T. No. 24072468
                                                  207 W. Phillips, Second Floor
                                                  Conroe, Texas 77301
                                                  (936) 539-7800
                                                  (936) 788-8395 (fax)




                                        3
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing motion was

e-mailed to Ms. Heather Hall, attorney for the appellant on the date of the filing of

the original with the Clerk of this Court.


                                                    /s/ Jason Larman
                                                    JASON LARMAN
                                                    Assistant District Attorney
                                                    Montgomery County, Texas




                                             4